PER CURIAM.
By writ of certiorari petitioner seeks to quash a trial court order holding him in contempt of court. Petitioner urges that the trial court departed from the essential requirements of the law by holding him in contempt for violating an order which had not been reduced to writing, and for making a privileged communication to the Florida Bar. In the first instance we hold that a finding of contempt may be based upon the eontemptor’s violation of an oral order. See Jamason v. State, 447 So.2d 892 (Fla. 4th DCA 1983), approved, 455 So.2d 380 (Fla. 1984) appeal dismissed, certiorari denied 469 U.S. 1100, 105 S.Ct. 768, 83 L.Ed.2d 766 (1985); Wells v. State, 471 So.2d 620 (Fla. 5th DCA), cause dismissed, 478 So.2d 54 (Fla. 1985), reversed on other grounds, 487 So.2d 1101 (Fla. 5th DCA 1986). Notwithstanding this and assuming for argument’s sake that petitioner’s communication with the Florida Bar was not privileged, we hold that the oral order was ambiguous and that petitioner’s actions were not in violation of that ambiguous order. Therefore we quash the August 30, 1994, adjudication of contempt.
Order quashed.